Case 1:18-cv-00214-JJM-PAS Document 114-1 Filed 06/20/21 Page 1 of 39 PageID #: 3884




      UNITED STATES DISTRICT COURT
      FOR THE DISTRICT OF RHODE ISLAND

      KENNETH FITCH
      ESTATE OF DIANNE L. FITCH

            VS.                               Civil Action No. 18-cv-214


      FEDERAL HOUSING FINANCE AGENCY
      FEDERAL NATIONAL MORTGAGE ASSOCITION
      WELLS FARGO BANK, N.A.
      266 PUTNAME AVENUE, LLC
      RUSHMORE LOAN MANAGEMENT SERVICES, LLC
      US BANK NATIONAL ASSOCIATION
      AS TRUSTEE FOR RMAC TRUST
      SERIES 2016-CTT

      MEMORANDUM OF LAW IN RESPONSE TO MOTION TO
      DISMISS BY WELLS FARGO BANK, N.A.

            This matter is before the Court on the Motion to Dismiss pursuant to

      F.R.C.P. 12(b)(1) and the case of Spokeo v. Robbins of Defendant Wells

      Fargo Bank, N.A. (“Wells Fargo”). This case while referencing Wells Fargo

      as an actor in various matters only has eight counts filed against this

      Defendant, Counts VII through XIV( numbered as XIII). Each of these

      counts asserts separate violations of the Real Estate Settlement Procedures

      Act, 12 U.S.C. § 2601 et seq. (“RESPA”) and Regulation X enacted

      thereunder for failure to correct errors asserted in eight Notices of Error.

      Wells Fargo has alleged in its Motion that the in RESPA counts that the

      Plaintiffs have not alleged a sufficient injury to maintain a RESPA count
                                             1
Case 1:18-cv-00214-JJM-PAS Document 114-1 Filed 06/20/21 Page 2 of 39 PageID #: 3885




      warranting a dismissal based on the Spokeo argument. It also moves to

      dismiss the matter all claims, including a claim against Wells Fargo for

      violation of the Truth In Lending Act, (“TILA”) even though Wells Fargo

      was not a named defendant in that count and no damages were sought

      against it other than the eight RESPA claims. This action was brought by

      Plaintiffs after a purported foreclosure, in which a Notice of Mediation was

      not sent to the spouse an heir at law and successor in interest of the decedent

      homeowner prior to the purported foreclosure by Federal National Mortgage

      Association. Plaintiffs have alleged that on the day of the purported

      foreclosure sale, Federal National Mortgage Association no longer was the

      owner of the mortgage loan and was not the agent for the owner of the

      mortgage note and in fact was not the mortgagee. In addition, the purported

      default letter which was sent to the homeowner and his decedent spouse was

      defective pursuant to the case of Martins v. Federal National Mortgage

      Association.

             Subsequently, the Rhode Island Supreme Court decided on June 2,

      2020, the case of Woel v. Christiana Trust, as Trustee, 228 A. 3d 339 (R.I.,

      2020). This case extensively discusses Rhode Island contract and

      foreclosure law and specifically holds that strict compliance without a

      demonstration of prejudice applies to any mortgage foreclosure cases. It also


                                             2
Case 1:18-cv-00214-JJM-PAS Document 114-1 Filed 06/20/21 Page 3 of 39 PageID #: 3886




      distinguished between cure and default. Plaintiffs alleged in the only portion

      of the complaint against Wells Fargo, in Counts VII to Count XIV ( referred

      to as XIII), that eight notices of error had been mailed to defendant and that

      that Wells Fargo had not responded to these notices of error nor had

      corrected the errors. These allegations are deemed to be true for purpose of

      the Motion to Dismiss.

            Kenneth Fitch signed the mortgage and when the Notice of Error were

      mailed he was the successor in interest to the decedent, Dianne L. Fitch and

      also was the Administrator of her Estate, having been appointed on

      December 14, 2017. Amended Regulation X, 12 C.F.R. 1024.36(i), which

      was effective April 19, 2018 and provided that Kenneth Fitch was the

      borrower’s successor in interest. This amended section provides:

       (i) Potential successors in interest.
      (1) With respect to any written request from a person that indicates that the
      person may be a successor in interest and that includes the name of the
      transferor borrower from whom the person received an ownership interest
      and information that enables the servicer to identify the mortgage loan
      account, a servicer shall respond by providing the potential successor in
      interest with a written description of the documents the servicer reasonably
      requires to confirm the person's identity and ownership interest in the
      property and contact information, including a telephone number, for further
      assistance. With respect to the written request, a servicer shall treat the
      potential successor in interest as a borrower for purposes of the requirements
      of paragraphs (c) through (g) of this section.
      (2) If a written request under paragraph (i)(1) of this section does not
      provide sufficient information to enable the servicer to identify the
      documents the servicer reasonably requires to confirm the person's identity
      and ownership interest in the property, the servicer may provide a response
                                            3
Case 1:18-cv-00214-JJM-PAS Document 114-1 Filed 06/20/21 Page 4 of 39 PageID #: 3887




      that includes examples of documents typically accepted to establish identity
      and ownership interest in a property; indicates that the person may obtain a
      more individualized description of required documents by providing
      additional information; specifies what additional information is required to
      enable the servicer to identify the required documents; and provides contact
      information, including a telephone number, for further assistance. A
      servicer's response under this paragraph (i)(2) must otherwise comply with
      the requirements of paragraph (i)(1). Notwithstanding paragraph (f)(1)(i) of
      this section, if a potential successor in interest subsequently provides orally
      or in writing the required information specified by the servicer pursuant to
      this paragraph (i)(2), the servicer must treat the new information, together
      with the original request, as a new, non-duplicative request under paragraph
      (i)(1), received as of the date the required information was received, and
      must respond accordingly.
      (3) In responding to a request under paragraph (i)(1) of this section prior to
      confirmation, the servicer is not required to provide any information other
      than the information specified in paragraphs (i)(1) and (2) of this section. In
      responding to a written request under paragraph (i)(1) that requests other
      information, the servicer must indicate that the potential successor in interest
      may resubmit any request for information once confirmed as a successor in
      interest.
       (4) If a servicer has established an address that a borrower must use to
      request information pursuant to paragraph (b) of this section, a servicer must
      comply with the requirements of paragraph (i)(1) of this section only for
      requests received at the established address.


      The Defendant responded to Mr. Fitch, who was both successor in interest

      and Executor of his wife. He lived in the house, had signed the mortgage as

      a non-vested spouse and there was no dispute that he had the authority to

      transmit RESPA requests.

            Defendant has moved to dismiss pursuant to the Supreme Court’s

      decision in Spokeo v Robbins, 136 S. Ct. 1540 (2016) claiming that the

      Plaintiffs have not established an actual injury in fact. However the Plaintiffs
                                             4
Case 1:18-cv-00214-JJM-PAS Document 114-1 Filed 06/20/21 Page 5 of 39 PageID #: 3888




      have established actual injury in fact as the assertions of the Defendant cite

      just a portion of the allegations of these counts, incorrectly stating that the

      Plaintiffs’ damages consisted only of the following allegations:

      a.    Costs for gasoline to visit his attorney

      b.    The expenses of using electricity to recharge his cell phone to call and

      receive calls from his attorney

      c.    Postage and copying costs

      d.    Time from his work schedule to discuss this matter with his attorney

      regarding this NOE

      e.    Time from his usual activities

      f.    Attorney fees and costs for the prosecution of this action

      However the Motion to dismiss ignored the actual allegations of damages as

      to each of the counts which were much more specific and related to the

      damages arising from the failure to correct the error. These actual damages

      were the following specific allegations directly related to and arising from

      Wells Fargo’s failure to respond to each Notice of Error , which were

      alleged in each of the eight RESPA counts at paragraph 276 for Count VII,

      at paragraph 300 for Count VIII, at paragraph 317 for Count IX, at

      paragraph 342 for Count X, at paragraph 368 for Count XI, at paragraph




                                              5
Case 1:18-cv-00214-JJM-PAS Document 114-1 Filed 06/20/21 Page 6 of 39 PageID #: 3889




      395 for Count XII and at paragraph 444 for Count XIV (incorrectly

      numbered as XIII).

      a. He has incurred costs for gasoline to visit his attorney on at least five

      occasions, driving to his attorney’s office for a round trip totaling 19.8 miles

      to discuss this Notice of Error and the failure of Wells Fargo to correct this

      error and rescind this foreclosure. The IRS standard mileage allowance

      provides for .56 per mile.

       b. He has had to incur the expense of using electricity to recharge his cell

      phone to call and receive calls from his attorney to discuss this Notice of

      Error and discuss this Notice of Error and the failure of Wells Fargo to

      correct this error and rescind this foreclosure.

       c. He has incurred postage and copying costs in transmitting this Notice of

      Error.

      d. He has taken time from his work schedule to discuss this matter with his

      attorney regarding this Notice of Error and the failure of Wells Fargo to

      correct this error and rescind this foreclosure.

      e. He has taken time from his usual activities and been distracted from his

      usual activities to discuss this matter with his attorney regarding this Notice

      of Error and the failure of Wells Fargo to correct this error and rescind this

      foreclosure.


                                              6
Case 1:18-cv-00214-JJM-PAS Document 114-1 Filed 06/20/21 Page 7 of 39 PageID #: 3890




       f. He has incurred attorney fees and costs for the prosecution of this action.

      His fee agreement with his attorney provides that he will be responsible for

      legal fees expenses incurred in regard to this action.

      As to paragraph (f) Plaintiff suggests that this allegation of damages will be

      amended to provide that Plaintiff’s attorney incurred legal fees to review the

      response of Wells Fargo to the Notice of Error and to draft the Notice of

      Error , which would not have been incurred if Wells Fargo had complied

      with its obligations. Another damage alleged as to the Count VII is that the

      failure to rescind the foreclosure sale constitutes actual damages of the loss

      of the Plaintiffs’ home and equity in that property.

              In Count VII, Plaintiffs alleged that Wells Fargo had failed to correct

      an error by refusing to rescind a foreclosure and remove any legal fees from

      the mortgage loan account. In this Count Plaintiffs alleged that a Notice of

      Error was mailed to Wells Fargo at its designated address for purposes of

      RESPA communications and received by Wells Fargo, which did not timely

      respond to the Notice of Error by correcting the error or making a reasonable

      investigation to resolve the error and indicate to the Plaintiffs, the reasons

      that there was no error. A copy of the Notice was attached to the complaint

      as Exhibit G. It specifically alleged in paragraph 266 that the Notice of Error

      referenced failure to correct an error by which Defendant had added legal


                                              7
Case 1:18-cv-00214-JJM-PAS Document 114-1 Filed 06/20/21 Page 8 of 39 PageID #: 3891




      fees, advertising costs and other improper fees relating to an attempted

      foreclosure of Plaintiff’s home without sending the Plaintiff a Notice of

      Mediation pursuant to R.I.G.L 34-27-3.2 or a default letter pursuant to the

      terms of the mortgage. It also alleged an error in that the sale was conducted

      two days after the mortgage loan had been sold to another entity. Thus at the

      time of the sale, Fannie Mae had no ownership interest in the mortgage or

      the note.

      The Plaintiffs also alleged that the Defendant did not correct the error within

      thirty business days and did not make a reasonable investigation concerning

      the error asserted and notify the consumer in writing that it had determined

      that no error had occurred and provide the reasons for its assertion that no

      error had occurred. (Paragraphs 269-270). Wells Fargo, as alleged in

      paragraph 271, responded by a letter dated November 30, 2017, attached to

      the amended complaint as Exhibit F-1 by in a conclusory manner by stating

      that the foreclosure was allowed by the mortgage documents and did not

      address any of the issues raised in the Notice of Error. It refused to correct

      the error and as alleged in paragraph 273, refused to remove any fees for the

      purported foreclosure and refused to void the foreclosure sale and remove

      any fees from the mortgage loan account.




                                             8
Case 1:18-cv-00214-JJM-PAS Document 114-1 Filed 06/20/21 Page 9 of 39 PageID #: 3892




            In Count VIII Plaintiff alleged that Wells Fargo had filed to respond

      to a Notice of Error to correct and error by failing to provide the Plaintiffs

      periodic statements mailed by Wells Fargo to the Plaintiffs. Defendant

      responded to the original Request for Information contending that there and

      alleged in paragraph 287 that Defendant had refused to provide these

      documents on the grounds that the documents were confidential, privileged

      and/or proprietary. However the documents requested were neither

      confidential, privileged and/or proprietary and this assertion was a generic

      assertion regularly asserted by Wells Fargo in response to requests for

      information relating to this type of request for information. In paragraphs

      290-291 Plaintiffs plausibly alleged that Wells Fargo did not make a

      reasonable investigation concerning the error asserted and notify the

      consumer in writing that it had determined that no error had occurred and

      provide the reasons for its assertion that no error had occurred and that

      instead of correcting the error, it instead it responded by a letter dated July

      20, 2018, attached to this complaint as Exhibit F-2, in which it stated:

       We received an inquiry in our office, however the account is in active

      litigation. Here is the litigation information for your reference. . . We

      won’t be providing a response to your inquiry because the issues raised




                                              9
Case 1:18-cv-00214-JJM-PAS Document 114-1 Filed 06/20/21 Page 10 of 39 PageID #:
                                    3893



    are the same or very closely related to the issues in the pending

    litigation.

    Plaintiffs alleged in paragraphs that this response was erroneous under

    RESPA because that there is no litigation privilege under RESPA and that

    this was their pattern and practice when a case is in litigation. Plaintiff

    specifically alleged in paragraph 295 that:

     Had Wells Fargo adequately responded to Plaintiff’s Notice of Error or
    Requests for Information as alleged, Plaintiff would not have needed to send
    NOEs regarding Wells Fargo’s erroneous assertion of an “active litigation”
    exception to its obligations under RESPA and Regulation X.

          In paragraph 296, Plaintiffs further alleged that:

     As such, Plaintiff was further harmed by Wells Fargo’s failure to adequately
    respond to the Request for Information as it required him to incur the
    expenses associated with sending these subsequent Notice of Error, such as
    their time, postage, etc.

          In each of the subsequent six counts, the complaint alleges that Wells

    Fargo refused to respond to each Notice -of Error, asserting the same

    argument of litigation exception. In Count IX Wells Fargo refused to correct

    the error by providing the Plaintiffs records regarding all legal fees charged

    to the mortgage loan account on the grounds that there was a litigation

    privilege which does not require responding to a Notice of Error. Initially

    they had contended that the documents were confidential , privileged and/or

    proprietary. Plaintiffs alleged that they were not confidential , privileged


                                            10
Case 1:18-cv-00214-JJM-PAS Document 114-1 Filed 06/20/21 Page 11 of 39 PageID #:
                                    3894



    and/or proprietary and that this was Wells Fargo’s generic response. Instead

    of responding to the Notice of Error, Wells Fargo stated again:

     We received an inquiry in our office, however the account is in active

    litigation. Here is the litigation information for your reference. . . We won’t

    be providing a response to your inquiry because the issues raised are the

    same or very closely related to the issues in the pending litigation.

          In Count X Wells Fargo refused to correct an error by providing the

    Plaintiffs all property inspections charged to the mortgage loan account,

    initially claiming that these records were confidential, privileged and/or

    proprietary. After receipt of the Notice of Error it again asserted the

    “Litigation Privilege”. Plaintiffs thus adequately pleaded this count as a

    violation of RESPA.

          In Count XI Plaintiffs requested the Life of the Loan Transactional

    History as required by RESPA:

    An exact reproduction of the life of loan mortgage transactional history
    for this loan on the system of record used by the servicer from
    origination of the loan to the date of this letter. For purposes of
    identification, the life of loan transactional history means any software
    program or system by which the servicer records the current mortgage
    balance, the receipt of all payments, the assessment of any late fees or
    charges, and the recording of any corporate advances for any fees or
    charges including but not limited to property inspection fees, broker
    price opinion fees, legal fees, escrow fees, processing fees, technology
    fees, or any other collateral charge. Also, to the extent this life



                                           11
Case 1:18-cv-00214-JJM-PAS Document 114-1 Filed 06/20/21 Page 12 of 39 PageID #:
                                    3895



    of loan transactional history includes in numeric or alpha-numeric
    codes, please attach a complete list of all such codes and state in plain
    English a short description for each such code.

    Wells Fargo refused to provide the documents asserting again confidential,

    proprietary and privileged. Plaintiffs filed a Notice of Error and in response

    to the Notice of Error, Wells Fargo again asserted the “Litigation

    Exception”. Thus this count was plausibly pleaded.

          In Count XII, the Plaintiffs mailed a Request for Information seeking:

    Any and all documentation which indicates any letters sent to Rhode
    Island Housing to commence mediation pursuant to RIGL 34-27-3.2
    along with any application for RIGL 34-27-3.2 mediation sent to Rhode
    Island Housing, a copy of any check sent to Rhode Island Housing for
    the fee for any RIGL 34-27-3.2 mediation and any invoice or
    acknowledgment sent from Rhode Island housing regarding any
    application for mediation.

    Wells Fargo refused to provide the documents asserting again confidential,

    proprietary and privileged, In response to the Notice of Error, Wells Fargo

    again asserted the “Litigation Exception”. Thus this count was plausibly

    pleaded.

          In Count XIII,( referenced as a second Count XII) Plaintiffs sent

    Wells Fargo a Request for Information seeking the servicing file for the

    mortgage loan:

    The consumer requests that you provide the consumer the entire
    mortgage loan servicing file including all servicing notes, collection
    notes, recordings of all phone calls you or any agent acting on your
    behalf made to the consumer or to the consumer’s attorney, and any
                                          12
Case 1:18-cv-00214-JJM-PAS Document 114-1 Filed 06/20/21 Page 13 of 39 PageID #:
                                    3896



    calls from the consumer or the consumer’s attorney to you or an agent
    which you recorded and all loss mitigation documents sent to you by the
    consumer and all loss mitigation responses sent from you to the
    consumer from the time that you obtained servicing rights to the
    present.

    Wells Fargo refused to provide the documents asserting again confidential,

    proprietary and privileged, In response to the Notice of Error, Wells Fargo

    again asserted the “Litigation Exception”. Thus this count was plausibly

    pleaded.

          In Count XIV (referenced as Count XIII), Plaintiffs mailed Wells

    Fargo a Notice of Error for refusing to respond to the Notice of Error

    regarding the failure to rescind the foreclosure. In view of Wells Fargo’s

    refusal to correct the error, Plaintiffs mailed another Notice of Error for its

    refusal to correct that error. Instead Wells Fargo again asserted the non-

    existence “Litigation Exception”. Thus this count was plausibly pleaded.

          Thus there were 8 plausibly pleaded counts relating to the failure of

    Wells Fargo to comply with its obligations under RESPA in responding to

    Notices of Error. Plaintiffs for each count, plausibly alleged the basis for

    statutory damages claiming that this was the pattern and practice of Wells

    Fargo to refuse to respond to any RESPA requests during litigation.

    Plaintiffs alleged that Wells Fargo’s conduct has been the subject of a prior

    class action lawsuit filed in this Northern District of Ohio against Wells


                                           13
Case 1:18-cv-00214-JJM-PAS Document 114-1 Filed 06/20/21 Page 14 of 39 PageID #:
                                    3897



    Fargo, as well as other individual lawsuits across the country. E.g., Lieber v.

    Wells Fargo Bank, N.A., Case No. 16-cv-02868-PAG (N.D. Ohio); Schmidt,

    2:17-cv-01708 (D. N.J.). Thus the complaint pleaded that as a result of this

    lack of compliance by the Defendant as to each count, Wells Fargo is liable

    to Plaintiff for actual damages, statutory damages, costs and attorney’s fees

    for failure to correct the error.

           The cases cited by Wells Fargo can be distinguished from the specific

    allegations in this case. In the Bankruptcy Case of In Re Jackson, 622 B.R.

    32, (Bankr. D. MA, 2020) the Court did not rule on a Motion to Dismiss, but

    granted Summary Judgment on the RESPA claim because the Plaintiff

    claimed damages solely for the costs in forwarding the initial Qualified

    Written Request. The Court rightly noted:

    The language of the Statute allowing recovery for "any actual damages to
    the borrower as a result of the failure," precludes the recovery for costs
    related to preparing the initial QWR. 12 U.S.C. § 2605(f)(1)(A) (emphasis
    added). Ms. Jackson would have borne the cost of preparing the initial QWR
    regardless of whether Rushmore had responded properly. See Giordano, 160
    F. Supp. 3d at 782 ("Expenses that would be incurred regardless of a
    violation do not occur `as a result' of the violation."). But see In re
    Bryce, 491 B.R. 157, 181 (Bankr. W.D. Wash. 2013) (finding "[t]he actual
    damages for the RESPA violations are the amount paid by the Plaintiffs to
    [their attorney] to prepare the Qualified Written Request, or $180").

           In Jackson, the Plaintiff did not mail a Notice of Error to the loan

    servicer, Rushmore Loan Management Services, LLC, which is a

    prerequisite to liability and damages under RESPA. The Plaintiff in this
                                           14
Case 1:18-cv-00214-JJM-PAS Document 114-1 Filed 06/20/21 Page 15 of 39 PageID #:
                                    3898



    case has pleaded that Notices of Error were mailed to Wells Fargo, to which

    Wells Fargo refused to respond.

          The standard of the First Circuit precludes this Motion to Dismiss.

    The First Circuit has interpreted the holding of the United States Supreme

    Court in Ashcroft v. Iqbal, 129 S.Ct. 1937 (2009) for analysis of FRCP

    12(b)(6) motions. The Supreme Court in Iqbal had stated:


          To survive a motion to dismiss, a complaint must contain
          sufficient factual matter, accepted as true, to "state a claim to
          relief that is plausible on its face." Id., at 570,127 S.Ct. 1955. A
          claim has facial plausibility when the plaintiff pleads factual
          content that allows the court to draw the reasonable inference
          that the defendant is liable for the misconduct alleged. Id., at
          556, 127 S.Ct. 1955. The plausibility standard is not akin to a
          "probability requirement," but it asks for more than a sheer
          possibility that a defendant has acted unlawfully.
          The First Circuit in Rodriguez-Vives v. Puerto Rico Firefighters

          (1stCir., January 8, 2014) held:
          We emphasize that this case is on appeal of a 12(b)(6)motion,
          not a motion for summary judgment. HN12"Although a
          plaintiff must plead enough facts to make entitlement to relief
          plausible in light of the evidentiary standard that will pertain at
          trial . . . she need not plead facts sufficient to establish a prima
          facie case." Rodríguez-Reyes v. Molina-Rodríguez, 711 F.3d
          49, 54(1st Cir. 2013).

          The First Circuit thus confirmed that even if a Plaintiff makes a

          specific factual allegation, that merely lacks some surrounding


                                           15
Case 1:18-cv-00214-JJM-PAS Document 114-1 Filed 06/20/21 Page 16 of 39 PageID #:
                                    3899



          context, the claim will be sufficient to survive a motion to

          dismiss.

                 Thus for purposes of the Motion, all factual allegations in

          Plaintiffs’ complaint must be accepted by the Court as true. The

          Court also reiterated the principle that the First Circuit had

          previously stated in similar principles in Rodríguez-Reyes v.

          Molina-Rodríguez, 711 F.3d 49, 54 (1st Cir. 2013):


          The prima facie case is an evidentiary model, not a pleading
          standard. For this reason, the interaction between the prima
          facie case and the plausibility standard crafted by the [**2]
          Supreme Court in Bell Atlantic Corp. v.
          Twombly, created some confusion. We now resolve that
          confusion and hold that the prima facie case is not the
          appropriate benchmark for determining whether a complaint
          has crossed the plausibility threshold.
          Accordingly, that aspect of the district court's decision must be
          annulled and the case remanded for further proceedings.


          The Defendant has not challenged or disputed any of the allegations in

    the complaint, relying only on its assertion that there were no actual

    damages and only a bare procedural violation. However, the case law is

    clear that Plaintiff’s complaint cannot be dismissed under Spokeo due to the

    particular and specific damages pleaded in the complaint. Defendant seeks

    to have this Court dismiss Plaintiffs’ complaint filed pursuant to the Real

    Estate Settlement and Procedures Act. Plaintiffs referenced several Notices
                                          16
Case 1:18-cv-00214-JJM-PAS Document 114-1 Filed 06/20/21 Page 17 of 39 PageID #:
                                    3900



    of Error and demanded Judgment due to Wells Fargo failing to correct errors

    by not providing documents which were the subject of Requests for

    Information pursuant to 12 CFR 1024.36. Subsequently Plaintiff, through his

    attorney mailed Notices of Error, dated October 29, 2018 pursuant to 12

    CFR 1024.35. These Regulations are referred to as Regulation X, which

    can be enforced by a party for the failure of the loan servicer to provide the

    information requested. The Borrower begins the process by mailing a

    request for information to the loan servicer, which has 5 business days to

    acknowledge receipt and thirty business days to respond to the Request for

    Information. If the servicer does not provide the information, the servicer

    must acknowledge receipt within five business days and has thirty business

    days to respond to the Notice of Error. Failure to respond is a violation of

    RESPA, for which Plaintiffs have a private cause of action as noted above.

           There is no dispute in the pleading that Wells Fargo did not correct the

   eight errors. Wells Fargo claims that there are no alleged damages, misstating

   and omitting the complete text of the allegations for damages in the complaint.

   However the Plaintiffs has pleaded damages on both Regulation X Counts ,

   particularly that he incurred the costs of mailing the Notices of Error and

   incurred time with his attorney relating to notice of error. He alleged damages

   for the cost of gasoline to visit his attorney on at least five occasions, driving to


                                            17
Case 1:18-cv-00214-JJM-PAS Document 114-1 Filed 06/20/21 Page 18 of 39 PageID #:
                                    3901



   his attorney’s office for a round trip totaling 19.8 miles to discuss this Notice

   of Error and the failure of Wells Fargo to correct this error and rescind

   this foreclosure. The IRS standard mileage allowance provides for .56 per

   mile. This is a compensable damage. He alleged damages for incurring the

   expense of using electricity to recharge his cell phone to call and receive calls

   from his attorney to discuss this Notice of Error and discuss this Notice of

   Error and the failure of Wells Fargo to correct this error and rescind this

   foreclosure. He alleged actual damages of the cost for postage and copying

   costs in transmitting each Notice of Error. He alleged actual damages for

   taking time from his work schedule and his usual activities to discuss this

   matter with his attorney regarding this Notice of Error and the failure of Wells

   Fargo to correct this error and rescind this foreclosure. He alleged actual

   damages for taking time from his usual activities and been distracted from his

   usual activities to discuss this matter with his attorney regarding this Notice of

   Error and the failure of Wells Fargo to correct this error and rescind this

   foreclosure. As to Count VII he alleged that Wells Fargo did not rescind the

   foreclosure sale with a loss of equity in the property (which may be the subject

   of an amended complaint). He alleged actual damages for the incurring of

   attorney fees and costs in reviewing the nonresponsive response to the Request

   for Information and preparing the Notice of Error and reviewing the


                                           18
Case 1:18-cv-00214-JJM-PAS Document 114-1 Filed 06/20/21 Page 19 of 39 PageID #:
                                    3902



   nonresponsive response to the Notice of Error. Plaintiff recognizes that this

   allegation may need to be repleaded more specifically and requests the

   opportunity to replead since this is the first response from Wells Fargo

   regarding this complaint.


          The Defendant cites four previous cases of this Court. However in

    none of those cases did the pleadings contain the allegations as alleged in

    this case. However, in the two RESPA cases, Cordeiro and Curtis, the

    allegations in the damages were specifically different from the allegation of

    damages in this case. In Curtis, the specific allegations made relating the

    damages to the Notice of Error were not specifically pleaded. In Cordeiro,

    the damages were less specifically pleaded than this case. In addition, that

    case is currently open subject to a Motion to Alter/Amend Judgment on this

    issue. St. Amour and Pemental were TILA cases, which were not pleaded as

    specifically as this case. Thus those cases are distinguishable from this case.




          In Sanchez v. Johnston, Blumberg & Associates and Seterus, Inc. No.

    16-cv-7056 (N.D. Illinois, Eastern Division, August 14, 2018), the Court

    held that any enforcement of the Regulation X was an enforceable violation

    of RESPA. As in this case, the loan servicer Defendant, contended that

                                          19
Case 1:18-cv-00214-JJM-PAS Document 114-1 Filed 06/20/21 Page 20 of 39 PageID #:
                                    3903



    since the foreclosure sale had not occurred that there was no violation of

    regulation and thus the RESPA action should be dismissed on that ground.

    The Court held:

                The caselaw regarding ripeness of claims for violations of
          12 C.F.R. § 1024.41 is sparse. But another court in this District
          did consider the issue in Stephens v. Capital One, N.A., No. 15-
          cv-9702, 2016 WL 4697986 (N.D. Ill. Sept. 7, 2016).
          In Stephens, the defendant filed a foreclosure complaint
          alleging that the plaintiffs had missed payments on his
          mortgage. Id. at *1. . . the defendant voluntarily dismissed the
          foreclosure complaint. Id. But the plaintiffs still sued the
          defendant, alleging, among other things, a violation of 12
          C.F.R. § 1024.41(f). Id. at *2. The defendant moved to dismiss
          the complaint, arguing that the plaintiffs' RESPA claim was not
          ripe due to the defendant's voluntary dismissal of the
          foreclosure complaint and the fact that foreclosure was only a
          future possibility. Id. at *4. Upon considering the argument,
          the Stephens court held that the taking (or loss) of property was
          not required for the claimed RESPA violation to be ripe. Id. at
          *5. The court found no such requirement in 12 C.F.R. §
          1024.41(a), and further reasoned that under 12 U.S.C. § 2605(f)
          damages may be recovered when a party fails to comply with
          any provision of RESPA and there is no language indicating
          that taking property is the only way to fail to comply with
          RESPA's provisions. Id. The court also noted that RESPA is a
          consumer protection statute and, as such, should be interpreted
          broadly. Id.

          This Court agrees with the reasoning in Stephens. There is no
          indication in the language of the statute or regulations that a
          plaintiff must wait until his or her property is foreclosed upon
          to bring an action. To the contrary, 12 C.F.R. § 1024.41(f)(2)
          expressly states that the prohibited action is a servicer making
          "the first notice or filing required by applicable law for any
          judicial or non-judicial foreclosure process." 12 C.F.R. §
          1024.41(f)(2) (emphasis added). And 12 U.S.C. § 2605(f)
          provides that "[w]hoever fails to comply with any provision of

                                          20
Case 1:18-cv-00214-JJM-PAS Document 114-1 Filed 06/20/21 Page 21 of 39 PageID #:
                                    3904



          this sectionshall be liable to the borrower for each such failure."
          12 U.S.C. § 2605(f) (emphasis added).

            This statute is a remedial consumer statute and the regulation

    promulgated is designed for consumer relief. Under 12 U.S.C. § 2605(f),

    damage occurs when a party fails to comply with any provision of the Real

    Estate Settlement Procedures Act. The express terms of the Real Estate

    Settlement Procedures Act clearly indicate that the Real Estate Settlement

    Procedures Act is, in fact, a consumer protection statute.” Johnstone, 173 F.

    Supp. 2d at 816. Numerous courts have held that “consumer protection

    statutes are to be interpreted broadly in order to give effect to their remedial

    purposes.” Katz v. Dime Sav. Bank, FSB, 992 F. Supp. 250, 255-256

    (W.D.N.Y. 1997). Thus the purpose of Regulation X is to require servicers

    to follow certain rules. The failure to follow those rules can be enforced by

    an action commenced under 12 U.S.C. 2605(k), which provides that

    whoever fails to comply with any provision of this section shall be liable for

    actual damages, statutory damages upon a showing of pattern and practice

    and attorney fees and costs.

          In Cameron v Ocwen Loan Servicing, LLC CA No. 2:18-cv-428,(SD,

    Ohio, 2020) the Court held the Defendant liable for failure to respond to a

    Notice of Error which the servicer did not correct . The Court found that the

    actual damages consisted of the cost of preparing the notice of error, which

                                           21
Case 1:18-cv-00214-JJM-PAS Document 114-1 Filed 06/20/21 Page 22 of 39 PageID #:
                                    3905



    was neither responded to nor corrected. Thus Summary Judgment was

    granted for the Plaintiff in that case with the issue of statutory damages to

    remain for trial.

          In Pimentel v. Ocwen Loan Servicing, NO. 16-CV-62089 (S.D.

    Florida, November 8, 2016) the Court dismissed the case but noted that had

    the Plaintiff alleged actual damages for costs of mailing Notice of Error

    following a loan servicer’s failure to respond in accordance with RESPA

    requirements there would have been actual damages:

            An individual may bring a claim for “any actual damages to the
    borrower as a result of the failure” of the defendant to meet its obligations to
    the borrower under § 2605.1 12 U.S.C. § 2605(f)(1)(A). “This language
    suggests there must be a ‘causal link’ between the alleged violation and the
    damages.” Renfroe v. Nationstar Mortg., LLC, 822 F.3d 1241, 1246 (11th
    Cir. 2016); see also McLean v. GMAC Mortg. Corp., 595 F. Supp. 2d 1360,
    1365 (S.D. Fla. 2009), aff'd, 398 Fed.Appx. 467 (11th Cir. 2010) (explaining
    that plaintiff bears burden to prove that damages were “proximately caused”
    by loan servicer's failure to respond in accordance with RESPA
    requirements). Consequently, costs incurred after an incomplete or
    insufficient response are recoverable under RESPA, but costs incurred
    before the violation occurred, such as the expenses of preparing an
    initial RFI, cannot serve as the basis for actual
    damages. See Miranda, 148 F. Supp. 3d at 1355 (citations
    omitted).(emphasis added)

          In Miranda v Ocwen Loan Servicing, 48 F.Supp.3d 1349 (S.D.

    Florida, 2015) the Court denied a Motion to Dismiss and held:

    However, alleged photocopying costs, postage costs, and reasonable
    attorney's fees incurred after an incomplete or insufficient response to a
    QWR are actionable under RESPA. Rodriguez v. Seterus, Inc., No. 15–
    61253–CIV, 2015 WL 5677182, at *2–3 (S.D.Fla. Sept. 28, 2015); Russell
                                           22
Case 1:18-cv-00214-JJM-PAS Document 114-1 Filed 06/20/21 Page 23 of 39 PageID #:
                                    3906



    v. Nationstar Mortg., LLC, No. 4–61977–CIV, 2015 WL 541893, at *2
    (S.D.Fla. Feb. 10, 2015).
    The Complaint seeks actual damages for “(1) photocopying costs
    and postage costs incurred in mailing Plaintiff's RFI; and (2) photocopying
    costs, postage costs, and reasonable attorney's fees incurred as a result of
    having to send additional correspondences due to OCWEN's failure to
    adequately respond to Plaintiff's RFI.” DE 1 ¶ 69. Plaintiffs are mistaken
    that they can seek damages for costs incurred in preparing and mailing the
    RFI. See Long, 2015 WL 4983507, at *1. However, Plaintiffs may seek
    damages for the costs that they incurred after Defendant's allegedly
    inadequate response, and the Complaint provides sufficient facts to support a
    claim for such damages. Loan Lawyers, on behalf of Plaintiffs, clearly sent
    the March 6, 2015, letter after the thirty days in which Defendant was
    required to fully respond to the RFI. The letter also clearly arose out of
    Defendant's alleged failure to comply with its statutory obligations, because
    the letter identifies the specific inquiries contained in the RFI that Defendant
    allegedly had not answered by that time. See DE 1, Ex. C. Therefore, while
    Plaintiffs are not entitled to costs incurred in mailing the initial RFI,
    they may seek photocopying costs, postage costs, and reasonable
    attorney's fees incurred as a result of having to send additional
    correspondence due to Defendant's alleged failure to respond.
    (emphasis added).


          In Russell v Nationstar Mortgage, No. 14-cv61977, (SD, Fl, 2015)

    another Court held that the costs of postage and copying for mailing a Notice

    of Error after an inadequate response from the servicer constituted a

    plausible allegation of actual damages:

    Here, the alleged actual damages of photocopying costs and postage costs

    were alleged to have been incurred after Defendant's response to the QWR.

    These costs are actionable under RESPA. Though the term “actual damages”
    is not defined within RESPA, Plaintiffs have, taking the allegations in the
    Complaint as true, sufficiently alleged entitlement to “an amount awarded to
    a complainant to compensate for a proven injury or loss; damages that repay
                                          23
Case 1:18-cv-00214-JJM-PAS Document 114-1 Filed 06/20/21 Page 24 of 39 PageID #:
                                    3907



    actual losses,” Marais v. Chase Home Fin., LLC, 24 F.Supp.3d 712, 728
    (S.D.Ohio 2014) (quoting Black's Law Dictionary (9th ed.2009)), as a result
    of Defendant's failure to adequately respond to Plaintiffs' QWR. See 12
    U.S.C. § 2605(f)(1)(A). Plaintiffs clearly indicated the reason for needing a
    life of loan statement, and in response, though Defendant represented they
    submitted copies of “Prior Servicer Payment History,” Plaintiffs never
    received them. Defendant does not argue in support of its Motion that this
    response was adequate, and the Court finds that it was
    not. Compare Marais, 24 F.Supp.3d at 724–25 (finding partial satisfaction
    of request for information an insufficient response to a QWR because it did
    not “fairly meet the substance of the QWR”) with Hittle v. Residential
    Funding Corp., No. 2:13–CV–353, 2014 WL 3845802 (S.D.Ohio Aug.5,
    2014) (finding partial satisfaction of request for information a sufficient
    response to a QWR because QWR “did not coherently set forth the reasons
    the [plaintiffs] believed their account to be in error.”). The Court finds that,
    for purposes of deciding the instant Motion, the failure to comply with
    Plaintiffs' request resulted in costs necessary to continue to pursue
    compliance with their request. Defendant's Motion with respect to actual
    damages is, accordingly, denied.


          In Rodriguez v. Seterus, 15-61253-Civ (SD, FL, 2015), the Court

    denied a Motion to Dismiss where the Plaintiff alleged actual damages in the

    form of postage costs and copying costs incurred after an inadequate response

    to a Request for Information was made:

           Defendant argues that Plaintiff's alleged actual damages of “(1)
    photocopying costs and postage costs incurred in mailing Plaintiff's RFI; and
    (2) photocopying costs, postage costs, and reasonable attorney's fees incurred
    as a result of having to send additional correspondence due to Seterus's failure
    to respond to Plaintiff's RFI” are insufficient to state a claim
    under RESPA. While I agree with Defendant as to Plaintiff's claim for costs
    incurred in mailing his initial RFI, I disagree with Defendant as to Plaintiff's
    claim for costs incurred in mailing additional correspondence as a result of
    Defendant's non-response to Plaintiff's initial RFI. . . . therefore, after
    considering the facts in the light most favorable to Plaintiff, while Plaintiff is
    not entitled to photocopying costs and postage costs incurred in mailing his
                                           24
Case 1:18-cv-00214-JJM-PAS Document 114-1 Filed 06/20/21 Page 25 of 39 PageID #:
                                    3908



    initial RFI, he may seek as actual damages photocopying
    costs, postage costs, and reasonable attorney's fees incurred as a result of
    having to send additional correspondence due to Defendant's failure to
    respond.
    (Emphasis Added)

    Thus the Court also held that attorney fees, not to bring the litigation but

    which were incurred in mailing additional correspondence due to Defendant’s

    failure to respond were sufficiently alleged as actual damages to establish a

    RESPA violation.

          In O’Brien v Seterus, 9:15–CV–80300, (SD, FL, 2015) the Court

    dismissed the case on the merits finding that the response to the Request for

    Information was adequate, unlike this case where Wells Fargo refused to

    respond at all. The Court in O’Brien reiterated the basis premise for RESPA

    damages that the costs incurred in mailing a second Qualified Written

    Request (in this case a Notice of

    Error) after an inadequate response constituted actual damages:

    Plaintiffs' claim is that they were required to send a second qualified written
    request for information because Defendant improperly responded to the first
    such request. Damages associated with a second qualified written request,
    because of an improper response by a defendant, have been found to qualify
    as actual damages under RESPA.

          In Kilpatrick v. Ocwen Loan Servicing, 16-80317, (SD. FL, February

    10, 2017) the Court held that costs of postage incurred in mailing Notices of




                                           25
Case 1:18-cv-00214-JJM-PAS Document 114-1 Filed 06/20/21 Page 26 of 39 PageID #:
                                    3909



    Error and attorney fees incurred in reviewing inadequate responses to a

    Request for Information in preparing a Notice of Error were actual damages:

    The postage costs relating to the NOE, though, could be the result of
    Defendant's alleged RESPA violation if they came about after, and as a
    result of, Defendant's alleged failure to respond to the RFI. “By alleging this
    type of damage, the Complaint has alleged actual damages incurred and
    related to an alleged RESPA violation; i.e., fees related to the review of an
    alleged insufficient response by Defendant.” Baez v. Specialized Loan
    Servicing, LLC, Case No. 15-81676, 2016 WL 1546445 at *2. Based upon
    the allegations of Plaintiff's complaint, had Defendant properly responded to
    Plaintiff's RFI, Plaintiff would not have incurred postage fees associated
    with the NOE.
    Further, having alleged actual damages incurred as a result of Defendant's
    asserted failure to respond properly to the RFI, Plaintiff's attorney's fees
    incurred after the alleged violation in order to compel Defendant's
    compliance, could constitute actual damages. See Paz v. Seterus, Inc., No
    14-62516-CIV, 2015 WL 4389521, at * 3 (S.D. Fla. July 15, 2015) (relying
    on Soriano v. Countrywide Home Loans, No. 09-cv-02415, 2011 WL
    1362077, at * 7 (N.D. Cal. Apr. 11, 2011), in stating that for attorney's fees
    to be actual damages, other actual damages needed to be established, but
    also recognizing that attorney's fees incurred in following up on a creditor's
    failure to comply with its obligations under RESPA qualify as actual
    damages). Plaintiff may attempt to show that had Defendant complied with
    the RFI, Plaintiff would not have incurred attorney's fees associated with the
    NOE. Miranda, 2015 WL 7767209 at *4 (“reasonable attorney's fees
    incurred after an incomplete or insufficient response to a QWR are
    actionable under RESPA”


          In Soriano v. Countrywide Home Loans, 09–CV–02415 (ND, CA,

    April 11, 2011) the Court in a Qualified Written Request case prior to the

    implementation of Regulation X that legal fees attributable to inadequate

    responses from the servicer were an element of damages and denied summary

    judgment to the loan servicer, specifically stating:
                                           26
Case 1:18-cv-00214-JJM-PAS Document 114-1 Filed 06/20/21 Page 27 of 39 PageID #:
                                    3910



            However, the Court finds that Plaintiff has sufficiently established a
    causal relationship between the claimed RESPA violation and the attorney's
    fees Plaintiff incurred when his attorney sent follow-up correspondence to
    CHL after the initial QWR was sent. Had CHL properly responded in the first
    instance, Plaintiff would not have incurred those additional fees, as no follow-
    up would have been required. As discussed above, attorney's fees are
    generally not available for bringing suit on an alleged RESPA violation unless
    other actual damages are established, and the Court does not include the fees
    incurred by Plaintiff in bringing this lawsuit as actual damages. However, the
    Court finds that Plaintiff has identified a disputed fact as to whether or not he
    is entitled to reimbursement of just those fees incurred in his attempts to get a
    response to his QWR. Therefore, the Court GRANTS Defendants' Motion for
    Summary Judgment regarding Plaintiff's claimed RESPA damages, except for
    attorney's fees directly associated with obtaining a response to the QWR.3


           In Walker v. Branch Banking and Trust Company, 237 F.Supp.3d


    1326, 1334 (SD, Fl., 2017), the Court followed the established case law and

    held that costs of postage and attorney fees incurred in preparing a Notice of

    Error constituted plausible damages:

           ‘However, alleged photocopying costs, postage costs, and reasonable
    attorney's fees incurred after an incomplete or insufficient response to a QWR
    are actionable under RESPA.’ ” Martinez v. Shellpoint Mortg. Servicing,
    2016 WL 6600437, at *3 (S.D. Fla. Nov. 8, 2016) (quoting Miranda, 148
    F.Supp.3d at 1355 (citing Rodriguez v. Seterus, Inc., 2015 WL 5677182, at
    *2–3 (S.D. Fla. Sept. 28, 2015))). In this case, Plaintiffs allege that they
    incurred fees described at 12 U.S.C. § 2605(f)(1) in preparing the NOE as a
    result of Defendant's failure to adequately respond to the RFI. See Complaint
    ¶¶ 53, 59. Accordingly, Plaintiffs have sufficiently pleaded a claim for actual
    damages.3




                                           27
Case 1:18-cv-00214-JJM-PAS Document 114-1 Filed 06/20/21 Page 28 of 39 PageID #:
                                    3911



    The damages arose from the failure of the servicer to comply with its

    obligations under RESPA and thus legal fees and costs in preparing the

    Notice of Error constituted damages.

           In Inorio v Wells Fargo Bank, N.A., 20-cv-2157 (ND, IL, March 1,

    2021), the Court denied a Motion to Dismiss where the Plaintiff had pleaded

    actual damages for the costs of preparing and mailing Notices of Error where

    the loan servicer had not responded to the Requests for Information in

    conformity with the statute:

           Mr. Inorio, in contrast, is claiming the costs of
    preparing subsequent NOEs, which he specifically alleges "would not have
    been necessary but for Wells Fargo's failure to properly respond" to prior
    requests. See ECF No. 1 ¶ 56. Such damages are sufficient to state a claim
    under RESPA. See Tanasi v. CitiMortgage, Inc., 257 F. Supp. 3d 232, 271 (D.
    Conn. 2017) (declining to dismiss RESPA claims asserting "damages
    stemming from the preparation of later requests, or of notices of error that
    [plaintiffs] would not have needed to prepare but for [servicer's] alleged
    violations"); see also Fowler v. Bank of Am., Corp., 747 F. App'x 666, 671
    (10th Cir. 2018) ("[I]f [servicer's] nonresponse or inadequate response
    prompted [plaintiffs] to resend a QWR [qualified written request], then the
    costs of preparing the subsequent QWR are indeed traceable to the violation
    [as actual damages].").


          In Tanasi v. Citimortgage, Inc. 257 F.Supp. 3d, 232, 271 (D.Conn.,

    2017), the District Court denied a Motion to Dismiss holding that costs of

    mailing Notices of Error after a servicer failed to comply with RESPA and

    respond to the Request for Information constituted actual damages:



                                           28
Case 1:18-cv-00214-JJM-PAS Document 114-1 Filed 06/20/21 Page 29 of 39 PageID #:
                                    3912



            The Tanasis, therefore, can only claim compensatory damages that
    relate to costs that they incurred after CitiMortgage allegedly failed to
    respond to their requests for information. They cannot recover for costs
    related to "preparing" and "submitting requests for information," Compl. ¶ 63,
    to the extent that these costs involve the Tanasis' initial requests for
    information. The Tanasis would have incurred these costs regardless of
    CitiMortgage's alleged violations. Accordingly, Defendants' motion to
    dismiss is granted with respect to the Tanasis' claim for compensatory
    damages relating to their preparation of their initial request for information,
    but not for damages stemming from the preparation of later requests, or of
    notices of error that they would not have needed to prepare but for
    CitiMortgage's alleged violations.

             In Pinson v. JPMorgan Chase Bank, N.A. No. 16-17107(11th Cir.,

    2019), the Eleventh Circuit identified various damages available in RESPA

    cases:


    Mr. Pinson alleged actual, concrete, and particularized injuries: that he lost
    time communicating with JPMorgan Chase and TransUnion; that he incurred
    out-of-pocket expenses trying to correct misinformation on his credit report;
    and that he was denied access to credit and paid higher car insurance
    premiums as a result of JPMorgan Chase's conduct. We have held that the
    time spent by a person attempting to correct a false credit report constitutes a
    concrete injury for purposes of an FCRA claim. See Pedro v. Equifax, Inc.,
    868 F.3d 1275, 1280 (11th Cir. 2017) ("Pedro also alleged a concrete injury
    because she alleged that she `lost time . . . attempting to resolve the credit
    inaccuracies.'").

    In addition, economic harm is a quintessential injury in fact. See Sierra Club
    v. Morton, 405 U.S. 727, 733, 92 S. Ct. 1361, 1365 (1972) ("[P]alpable
    economic injuries have long been recognized as sufficient to lay the basis for
    standing . . . ."). Beyond the out-of-pocket expenses, such as postal
    expenses, incurred by Mr. Pinson in his repeated communications
    concerning the information in his credit report, he also alleges economic
    harm in the form of lost credit opportunities and higher car insurance
    premiums. Mr. Pinson says JPMorgan Chase's alleged violations of the
    FDCPA and FCRA caused this economic harm. At this stage in Mr. Pinson's

                                          29
Case 1:18-cv-00214-JJM-PAS Document 114-1 Filed 06/20/21 Page 30 of 39 PageID #:
                                    3913



    case, we accept his allegations as true, and we find them specific enough for
    us to conclude Mr. Pinson plausibly suffered an injury traceable to
    JPMorgan Chase's conduct. See id. at 1336 ("Each element of standing . . .
    must be supported in the same way as any other matter on which the plaintiff
    bears the burden of proof, i.e., with the manner and degree of evidence
    required at the successive stages of the litigation." (quotation marks
    omitted)). This is particularly true given our liberal construction of Mr.
    Pinson's pro se complaint. . . (emphasis added)

          In Marais v. Chase Home Finance, LLC , 736 F.3d 711, 721 (6th Cir.,

    2013), the 6th Circuit reversed the District Court which had dismissed the

    action in a pre-Spokeo case:


     her QWR expenses became actual damages when Chase ignored its
    statutory duties to adequately respond. The district could should consider
    this argument on remand.

          In Johnson v. Specialized Loan Servicing, LLC, Dist Court Case No.

    3:16-cv-178 (MD, Florida, 2018) the Court granted judgment for the

    Plaintiff in a RESPA case for not responding to the Notice of Error and

    awarded actual damages for postage costs for mailing the Notice of Error:


    40. Because SLS failed to conduct a reasonable investigation and failed to
    respond to the notices of error in a transparent manner, Plaintiff suffered
    direct and actual damages in the amount of $8.55 related to the postage
    required to send the fourth notice of error. Thus, the Court awards Plaintiff
    $8.55.

    41. The Court also finds credible Plaintiff's testimony that she suffered
    emotional distress as a direct result of the RESPA violations. The Court
    finds it appropriate to award Plaintiff $1,500.00 in emotional distress
    damages.[7]

    42. The concludes that a total award of $2,008.55 is appropriate.
                                          30
Case 1:18-cv-00214-JJM-PAS Document 114-1 Filed 06/20/21 Page 31 of 39 PageID #:
                                    3914



          In Lanton v. Ocwen Loan Servicing, No. 18-3709. (6th Cir. November

    26, 2019.), the Sixth Circuit also held that expenses of mailing a Qualifed

    Written Request alleging an error were elements of damages when the

    servicer did not respond or correct the error:


    Moreover, this circuit has held that, under some circumstances, the cost of
    preparing a QWR that is inadequately responded to may sometimes
    constitute actual damages. See Marais v. Chase Home Finance LLC, 736
    F.3d 711, 721 (6th Cir. 2013) (directing the district court to "consider th[e]
    argument" that "costs [the plaintiff] incurred associated with preparing her
    QWR . . . became actual damages when Chase ignored its statutory duties to
    adequately respond").

          The Plaintiff has also demonstrated pattern and practice by alleging

    that Wells Fargo ignored these eight Notices of Error and chose not to

    respond, alleging a purported “Litigation Exception”. There however is no

    litigation exception. In Schmidt v. Wells Fargo Bank, N.A. No. 2:17-cv-

    01708 (D.. New Jersey, October 8, 2019), the District Court rejected Wells

    Fargo’s assertion that it did not have to respond to RESPA Requests when

    litigation was pending:


    Defendant alternatively argues that assuming the March Letter is a QWR, its
    response satisfied RESPA. Defendant explains that Wells Fargo immediately
    acknowledged the March Letter, provided an amortization schedule as
    requested, and advised that its investigation was ongoing. Mot. at 16-17
    (citing Answer Exs. 8-11, ECF No. 64-1); See Mayer v. Belichick, 605 F.3d
    223, 230 (3d Cir. 2010) (permitting consideration of undisputedly authentic
    documents that form the basis of this lawsuit). Defendant "then notified
    Plaintiff that the review had concluded" because Plaintiffs filed this lawsuit.

                                           31
Case 1:18-cv-00214-JJM-PAS Document 114-1 Filed 06/20/21 Page 32 of 39 PageID #:
                                    3915



    Mot. at 17. That determination—and the communication thereof— forms the
    basis of Plaintiffs' claims. See AC ¶¶ 29(a), 41. Therefore, the issue is
    whether Defendant was permitted to stop investigating due to Plaintiffs
    filing suit.

    Once again, the Court agrees with Judge Falk's decision not to read a
    "litigation exception" into the statute. Op. at 5 (November 30, 2018).
    Defendants do not cite any statute or regulation providing for such an
    exception and the Court is unconvinced by the sources referenced.

          In Grembobowiec v. Select Portfolio Servicing, Inc. CA No. 18-16885

    (D.N.J., Jul 16, 2019),the Court held:

            Under RESPA, "[a]ctual damages encompass compensation for any
    pecuniary loss including such things as ... expenses for preparing,
    photocopying and obtaining certified copies of correspondence." Cortez v.
    Keystone Bank, Inc., No. 98-2457, 2000 WL 536666, at *12 (E.D. Pa. May
    2, 2000) (citing Rawlings v. Dovenmuehle Mortg., Inc., 64 F. Supp. 2d 1156,
    1164 (M.D. Ala. 1999)) . . However, attorneys' fees incurred to remedy a
    RESPA violation "are recoverable as actual damages under RESPA if they
    are not incurred in connection with brining a suit under the
    statute." McGahey v. Fannie Mae, 266 F. Supp. 3d 421, 441 (D. Me.
    2017); see also Miranda v. Ocwen Loan Servicing, LLC, 148 F. Supp. 3d
    1349, 1355 (S.D. Fla. 2015) (finding that "reasonable attorney's fees
    incurred as a result of having to send additional correspondence due to
    Defendant's alleged failure to respond" are actual damages). Here, Plaintiff
    seeks attorney's fees incurred to remedy Defendant's violations. Compl. ¶¶
    40. Thus, to the extent that these attorney's fees do not include costs of
    bringing this litigation, Plaintiff plausibly alleged actual damages in Counts
    I, II, and III, as to attorney's fees associated with remedying Defendant's
    alleged violations.

   The Court held that pattern and practice did not have a magic number but that

   more than two was sufficient to establish pattern and practice and entitlement

   to statutory damages:



                                          32
Case 1:18-cv-00214-JJM-PAS Document 114-1 Filed 06/20/21 Page 33 of 39 PageID #:
                                    3916



    While there is no "magic number," courts have found a plausible pattern or
    practice when the plaintiff alleged "more than two violations of
    RESPA." Kapsis v. Am. Home Mortg. Servicing Inc., 923 F. Supp. 2d 430,
    445-49 (E.D.N.Y. 2013).

    Here, Plaintiff plausibly alleges a pattern or practice. As discussed above,
    Plaintiff has plausibly pled at least five violations of Regulation X: (1) a
    violation of Section 1024.41(b) as to the First Application; (2) a violation of
    Section 1024.41(b) as to the Second Application; (3) a violation of Section
    1024.41(c) as to the First Application; (4) a violation of Section 1024.41(c)
    as to the Second Application; and (5) a violation of Section 1024.35(e) as to
    the First Notice. Therefore, Plaintiff sufficiently stated a claim for statutory
    damages under Counts I, II, and III.

           In this case the Plaintiff has alleged 8 failures to properly respond to

    Notices of Errors, which establish entitlement to actual damages based on

    pattern and practice. Thus the Plaintiff has plausibly alleged causal

    connection, liability, actual damages and pattern and practice for statutory

    damages on each count. To the extent that the Court requires more specific

    pleading on the attorney fees or the damages arising from the sale of the

    Plaintiff’s home or for relating to the review and drafting of the Notice of

    Error, the Plaintiff requests the opportunity to file a Second Amended

    Complaint.


           In the event that the Court rules that this matter should be dismissed

   pursuant to Spokeo, the dismissal must be without prejudice. The case law is

   settled that a dismissal or adjudication under Spokeo is required because a

   Federal Court lacks jurisdiction under Article III if the Court finds that the

                                           33
Case 1:18-cv-00214-JJM-PAS Document 114-1 Filed 06/20/21 Page 34 of 39 PageID #:
                                    3917



   Plaintiff merely alleged “a bare procedural violation which lacks concrete harm

   divorced from any concrete harm and satisfy the injury-in-fact requirement of

   Article III." This Court made that determination in this case and as a result,

   any Judgment had to be without prejudice due to the fact that the Court lacked

   jurisdiction over the case and could not make a determination on the merits.

         In Curtis v. Embrace Home Loans, 18-cv0057 (June 29, 2020)          this

   Court held that a case dismissed under Spokeo would be dismissed without

   prejudice because it was dismissed based on jurisdictional grounds, citing

   Reddy v. Foster, 845 F.3d 493 (1st Cir. 2017)

         In Kamal v. J. Crew Group, Inc. 918 F.3d 102 (3rd Cir., 2019), the Third

   Circuit addressed this exact point when it reversed a dismissal with prejudice

   as to a case alleging violation of the Fair and Accurate Credit Transactions Act

   of 2003 (FACTA) . The District Court had dismissed a Second Amended

   Complaint alleging such a violation based on Spokeo, but made the dismissal

   with prejudice, based on the failure to allege concrete harm and only a

   technical violation of FACTA. In reversing this dismissal with prejudice, the

   Court held:

          Nonetheless, the case should be dismissed without prejudice because the
   District Court lacked jurisdiction. See Cottrell v. Alcon Labs., 874 F.3d 154,
   164 n.7 (3d Cir. 2017) (stating that "[b]ecause the absence of standing leaves
   the court without subject matter jurisdiction to reach a decision on the merits,
   dismissals `with prejudice' for lack of standing are generally improper").
   Accordingly, we will remand for this limited purpose. Kamal at p. 119.
                                          34
Case 1:18-cv-00214-JJM-PAS Document 114-1 Filed 06/20/21 Page 35 of 39 PageID #:
                                    3918




         The First Circuit has clearly indicated that dismissals, due to lack of

   Article III standing are based on lack of jurisdiction on the part of the Federal

   Court to hear the case. In Reddy v. Foster, 845 F.3d 493 (1st Cir., 2017) , the

   Court applied the Spokeo requirement of actual harm for Article III standing:

    The "[f]irst and foremost" concern in standing analysis is the requirement that
    the plaintiff establish an injury in fact, Spokeo, 136 S.Ct. at 1547 (alteration
    in original) (quoting Steel Co. v. Citizens for a Better Env't, 523 U.S. 83, 103,
    118 S.Ct. 1003, 140 L.Ed.2d 210 (1998)), which "helps to ensure that the
    plaintiff has a `personal stake in the outcome of the controversy,'" SBA List,
    134 S.Ct. at 2341 (quoting Warth, 422 U.S. at 498, 95 S.Ct. 2197). To satisfy
    Article III, the injury "must be `concrete and particularized' and `actual or
    imminent, not "conjectural" or "hypothetical."'" Id. (quoting Lujan, 504 U.S.
    at 560, 112 S.Ct. 2130). Reddy at p. 500.

         As a result it affirmed the dismissal of the case without prejudice:

         The district court dismissed without prejudice, for lack of Article III
   standing, this pre-enforcement challenge to a New Hampshire statute that has
   not been activated or enforced since its enactment in mid-2014. We agree that
   the challenge is not ripe and that there is no present Article III case or
   controversy before the court. We affirm the dismissal without prejudice.

           The Court referenced a previous First Circuit opinion which held that

    dismissals for lack of jurisdiction of the Court would be without prejudice. In

    Hochendoner v. Genzyme Corp. 823 F. 3d 724(1st. Cir., 2016), the First

    Circuit remanded a case dismissed under Spokeo for lack of concrete harm

    and lack of Article III standing and held that it should be dismissed without

    prejudice:



                                           35
Case 1:18-cv-00214-JJM-PAS Document 114-1 Filed 06/20/21 Page 36 of 39 PageID #:
                                    3919



    The plaintiffs rail against the prejudicial effect of the district court's order of
    dismissal. There is good reason for this concern: although the district court's
    order does not specify whether it is to operate with or without prejudice, the
    normal presumption is that a Rule 12(b)(6) dismissal is with
    prejudice. See Fed.R.Civ.P. 41(b); Karvelas, 360 F.3d at 241. After all, such a
    judgment constitutes "a final decision on the merits." Karvelas, 360 F.3d at
    241.
    By contrast, a dismissal for lack of subject matter jurisdiction normally
    operates without prejudice. See Torres-Fuentes v. Motorambar, Inc., 396 F.3d
    474, 475 (1st Cir.2005). This approach makes eminently good sense since a
    want of jurisdiction deprives a court of the authority to enter a judgment on
    the merits of the claims sub judice. See Mills v. Harmon Law Offices,
    P.C., 344 F.3d 42, 45-46 (1st Cir.2003); Christopher v. Stanley-Bostitch,
    Inc., 240 F.3d 95, 100 (1st Cir.2001) (per curiam). Courts routinely apply this
    principle to dismissals for lack of Article III standing. See, e.g., S. Walk at
    Broadlands Homeowner's Ass'n, Inc. v. OpenBand at Broadlands, LLC, 713
    F.3d 175, 185 (4th Cir.2013); Stalley ex rel. United States v. Orlando Reg'l
    Healthcare Sys., Inc., 524 F.3d 1229, 1232, 1234-35 (11th Cir.2008) (per
    curiam); Brereton v. Bountiful City Corp., 434 F.3d 1213, 1216 (10th
    Cir.2006); County of Mille Lacs v. Benjamin, 361 F.3d 460, 464-65 (8th Cir.
    2004). Following this line of authority, we hold that a dismissal for lack of
    Article III standing must operate without prejudice.


          In view of the established precedent of the First Circuit if a Court

    found there to be no concrete actual harm, which Plaintiff disputes, this

    Court would lack Article III jurisdiction to hear the case. The Plaintiff’s

    complaint could only be dismissed without prejudice. A FRCP 12(b)(6)

    motion cannot be granted for failure to state a claim if the Court lacks

    jurisdiction. In addition, in Cordeiro, after a Motion to Alter and Amend

    Judgment was filed, Judge Smith remanded the RESPA and TILA counts




                                           36
Case 1:18-cv-00214-JJM-PAS Document 114-1 Filed 06/20/21 Page 37 of 39 PageID #:
                                    3920



    back to the Superior Court because the dismissal could not be without

    prejudice.


          Wells Fargo violated RESPA by not responding adequately and at all to

    Requests for Information and Notices of Error. This failure to respond

    constitutes a violation of the Statute. One of the Notices of Error alleged that

    the actual damages were failure to rescind the foreclosure sale. Plaintiffs

    adequately pleaded actual damages in the form of postage and copying costs

    for the mailing of the Notices of Error after Wells Fargo failed to respond to

    the Requests for Information or the Notices of Error. Plaintiffs also pleaded

    that the Plaintiffs incurred legal fees for the review of and preparation of the

    Notices of Error. The Defendant’s position would essentially gut RESPA by

    holding that these related costs to noncompliance with the statute and

    regulation would not be considered damages. RESPA and Regulation X

    require information to be provided. Here Plaintiffs have presented cogent

    argument that actual damages have been pleaded and for all these reasons,

    the Motion should be denied.

          Plaintiffs recognizes that this Response to the Motion to Dismiss was

    filed in a non-timely manner. As indicated in the Response to the Motion to

    Show Cause, the Plaintiffs’ attorney was out of the state of Rhode Island and

    had inadvertently not filed a Motion to Extend Time for two weeks, which

                                           37
Case 1:18-cv-00214-JJM-PAS Document 114-1 Filed 06/20/21 Page 38 of 39 PageID #:
                                    3921



    had been agreed to by the attorney for Wells Fargo. No prejudice has been

    demonstrated to Defendant, who agreed to the two week extension. Thus the

    Plaintiffs had previously filed a similar response to the nearly similar Motion

    to Dismiss, which had been denied without prejudice. Additional caselaw

    supporting Plaintiffs’ position was provided, which supplemented the cases

    previously submitted which clearly held that in RESPA case, where

    information is not provided with no valid excuse, after a Request for

    Information is submitted, a crucial element of damages is the costs of

    preparing the Notices of Error. Otherwise the statute would be a nullity as to

    the obligation of a servicer to provide information to a consumer under

    Regulation X and RESPA.

                                           KENNETH FITCH

                                           ESTATE OF DIANNE L. FITCH
                                           By their Attorney

    June 20, 2021                          /s/ John B. Ennis
                                           JOHN B. ENNIS, ESQ. #2135
                                           1200 Reservoir Avenue
                                           Cranston, Rhode Island 02920
                                           (401) 943-9230
                                           Jbelaw75@gmail.com




                                          38
Case 1:18-cv-00214-JJM-PAS Document 114-1 Filed 06/20/21 Page 39 of 39 PageID #:
                                    3922




                               CERTIFICATION

          I hereby certify that I emailed a copy of the above Memorandum of
    Law to the following on this 20th day of June, 2021 by electronic filing:

    Thomas Walsh, Esq.
    Stephen Stoeher, Esq.
    Samuel Bodurtha, Esq.
    Michael Jusczyk, Esq.
    Zachary W. Bork, Esq.
    Rowdy Cloud, Esq.

                                              /s/ John B. Ennis




                                       39
